Mr. Chief Justice Clabity delivered the opinion of the court: This is a claim for back salary for acting as Industrial Officer and Chairman of the Industrial Commission of the State of Illinois. It appears that there is no objection on the part of the defendant as to the legality of the claim and that the amount claimed $562.50, is admitted to be mathematically correct in a letter from the State Auditor to the Attorney General. Therefore the court recommends that the claimant be allowed the sum of $562.50.